                       Case 4:20-cv-05309-PJH Document 2 Filed 08/01/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                           for the
                                                          NorthernDistrict
                                                       __________ Districtof
                                                                           of__________
                                                                             California


   Colin Scholl and Lisa Strawn, individually and on                          )
         behalf of all others similarly situated.                             )
                                                                              )
                                                                              )
                            Plaintiff(s)                                      )
                                                                              )
                                v.                                                    Civil Action No. 3:20-cv-5309
                                                                              )
STEVEN MNUCHIN, in his official capacity as the Secretary of the              )
 U.S. Department of Treasury; CHARLES RETTIG, in his official
   capacity as U.S. Commissioner of Internal Revenue; U.S.
                                                                              )
  DEPARTMENT OF TREASURY; U.S. INTERNAL REVENUE                               )
         SERVICE; UNITED STATES OF AMERICA.                                   )
                           Defendant(s)                                       )

                                                       SUMMONS IN A CIVIL ACTION
                                           (1) The Honorable Steven T. Mnuchin                      (5) United States of America
To: (Defendant’s name and address)             Secretary of the Treasury                                Department of Justice
                                               U.S. Department of the Treasury                          Civil Process Clerk
                                               1500 Pennsylvania Avenue, NW Washington, DC 20220        950 Pennsylvania Ave, NW
                                           (2) The Honorable Charles P. Rettig, Commissioner            Washington, DC 20530
                                                Internal Revenue Service
                                                1111 Constitution Avenue, NW Washington, DC 20224
                                           (3) U.S. Department of the Treasury
                                               1500 Pennsylvania Avenue, NW Washington, DC 20220
                                           (4) U.S. Internal Revenue Service
                                               1111 Constitution Avenue, NW Washington, DC 20224

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Kelly M. Dermody
                                           Lieff Cabraser Heimann & Bernstein, LLP
                                           275 Battery Street, 29th Fl.
                                           San Francisco, CA 94111


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                          CLERK OF COURT


Date:
                                                                                                      Signature of Clerk or Deputy Clerk
                        Case 4:20-cv-05309-PJH Document 2 Filed 08/01/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-5309

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
